Appeal by defendant from an order of the Supreme Court, Kings County, dated May 28, 1968, which denied his motion for resentence. Appeal dismissed. No appeal lies from an order denying a motion for resentence. We have, however, examined the merits of the matter and, were we not dismissing the appeal, we would affirm the order. Absent a violation by the Board of Parole of a positive statutory requirement, a refusal to release a prisoner on parole is not judicially reviewable (Matter of Hines v. State Board of Parole, 293 N. Y. 254). Christ, P. J., Rabin, Hopkins, Munder and Martuscello, JJ., concur.